Citation Nr: 1741236	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-38 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for vestibular vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from April 1958 to April 1962.
This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that the issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of this claim.

The Veteran has requested a video conference hearing before a Board member on the issue of his entitlement to a service connection for vestibular vertigo.  See July 2013 VA 9 Appeal to Board; May 2015 Hearing Clarification Letter; July 2015 Correspondence ("I would indeed like to have a hearing with the Board of Veteran[s'] Appeals.").  To date, he has not testified at a video conference hearing.  Thus, a video conference hearing on this claim should be scheduled.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge as to the issue of entitlement to service connection for vestibular vertigo, to include as secondary to service-connected bilateral hearing loss and tinnitus.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




